Filed 10/19/15 P. v. Taylor CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----




THE PEOPLE,                                                                                  C078696

                   Plaintiff and Respondent,                                    (Super. Ct. No. CRF145211)

         v.

AGEORBEN TAYLOR,

                   Defendant and Appellant.




         Appointed counsel for defendant Ageorben Taylor has filed an opening brief that
sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal.1 (People v. Wende (1979) 25 Cal. 3d
1      Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.

                                                             1
436.) Having reviewed the record as required by Wende, we order a correction to the
abstract of judgment and affirm.
                                          FACTS
       On October 17, 2014, defendant’s cohort, Kaokoy Saephan, rang the doorbell and
knocked on the door of the victim’s residence. When there was no answer, Saephan got
into a car that was parked on the street. A short time later, defendant rang the doorbell
and knocked on the victim’s door, and peeked inside the window of the residence.
Defendant then went back to the same car that was parked on the street. They drove off,
with a third individual driving, and returned a few minutes later. Defendant rang the
doorbell again and put on pink gloves. At the same time, Saephan peeked through the
window. The victim also heard someone trying to get in through the window. The men
left when they saw the victim inside the residence. The car was located and stopped, and
all three men, including defendant, were arrested. Inside the car, officers found a pair of
pink gloves, a pair of purple gloves, pliers, screwdrivers, and a window punch.
       Defendant pled no contest to attempted first degree burglary and admitted he had a
prior strike conviction and had served a prior prison term. In exchange for his plea, it
was agreed he would receive a seven-year prison term.
       On March 3, 2015, the trial court sentenced defendant to the agreed-upon term of
seven years in state prison, comprised of the upper term of three years for the offense,
doubled to six years because of the prior strike, and a consecutive one year for the prior
prison term. The trial court also ordered defendant to pay various fines and fees, and
awarded him 93 days of presentence custody credit.
       Defendant appeals. He did not obtain a certificate of probable cause.
                                      DISCUSSION
       Although we find no errors in the judgment, we do note two clerical errors that
require correction. The trial court imposed a $300 restitution fine, along with a $30
collection fee. The collection fee was omitted from the abstract of judgment. Also, the

                                             2
abstract of judgment erroneously indicates that conduct credits were awarded pursuant to
Penal Code section 4019. The trial court, however, awarded defendant limited conduct
credits under Penal Code section 2933.1. Accordingly, we shall direct the trial court to
prepare a corrected abstract of judgment reflecting the $30 collection fee and indicating
conduct credits were awarded under Penal Code section 2933.1. (People v. Mitchell
(2001) 26 Cal. 4th 181, 185.)
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed. The trial court is directed to prepare a corrected
abstract and forward a certified copy thereof to the Department of Corrections and
Rehabilitation.



                                                 /s/
                                                 Robie, J.


We concur:



/s/
Blease, Acting P. J.



/s/
Butz, J.




                                             3